Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Reply filed by Applicants on 11/03/2020 is hereby acknowledged.
Claims 1-17 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 103
	The previously presented rejection of the claims is hereby withdrawn in response to the amendment of the claims to recite previously unexamined SEQ ID NO:1.  However, the claim amendments have necessitated a new ground of rejection as presented below.  Applicants arguments as they apply to the new ground of rejection will be addressed below the rejection presented herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2013 Plant Journal Biology 11:1080-1091) in view of Albacete et al (2015 Journal of Experimental Biology 66:863-878), in view of Roitsch et al (1995 Plant Physiol. 108:285-294) and further, in view of Abramson et al (USPGPUB20130227724).
The claims are drawn to transgenic maize plants, cells and tissue therefrom and methods of enhancing tolerance to abiotic stress, nucleic acids and vectors and methods of producing ethanol or methane all comprising transgenic maize plants comprising a nucleic acid capable of expressing a Chenopodium rubrum cell wall invertase.
Li et al teach transforming maize with cell wall invertases from Arabidopsis, rice and maize showing improved grain yield, biomass and starch content (see figure 2 and Table 1 in particular, but results throughout demonstrate the effects of the transgenes), plant tissue and parts therefrom as well as vectors and nucleic acids wherein abiotic stress tolerance would inherently be enhanced given the increased invertase activity and resultant increased biomass 
Li et al do not teach the above plants and methods wherein the cell wall invertase is from Chenopodium rubrum, codon optimization, or methods of producing ethanol or methane.
Albacete et al teach the transformation of tomato plants with a cell wall invertase from Chenopodium rubrum, wherein the tomato has increased tolerance to drought stress, wherein the Chenopodium rubrum cell wall invertase was specifically chosen because it was well characterized for its effects (see paragraph spanning page 864 to page 865 detailing studies on this specific gene) and specifically screened the resultant plants for growth under drought stress conditions (see figure 1).
Roitsch et al teach SEQ ID NO:1 (see Genbank accession below).
Abramson et al teach transgenic plants including corn with cell wall alterations for use in producing biofuels such as ethanol (see claims 13, 28 and claim 30, and example 6, for example) as well as codon optimization for intraspecies gene transfer (see definition of “codon optimization and 4 paragraphs following for in-depth discussion).
At the time of filing, producing transgenic maize to overexpress cell wall invertases was known in the art as demonstrated by Li et al.  Additionally, the property of increasing abiotic stress tolerance specifically from Chenopodium rubrum was known in the art as demonstrated by Albacete et al.  The specific cell wall invertase was known in the art as of 1995 (see GenBank accession below) Furthermore, codon optimization and methods of producing ethanol when increasing biomass in maize were known as demonstrated by Abramson.
Chenopodium rubrum invertase as taught by Albacete et al for the purpose of conferring drought stress tolerance as taught and suggested by Albacete and one would have been motivated to do so based on the well-characterized nature of this particular gene as taught by Albacete.  Using such maize for biofuel production would be a normative use of the transgenic maize in keeping with the teaching of Abramson et al and codon optimization was routine and known to one of ordinary skill in the art, and one would be motivated to use codon optimization for the reasons taught by Abramson et al.
LOCUS       X81792                  1952 bp    mRNA    linear   PLN 05-NOV-1997
DEFINITION  C.rubrum CIN1 mRNA for extracellular invertase.
ACCESSION   X81792
VERSION     X81792.1
KEYWORDS    beta-fructofuranosidase; invertase.
SOURCE      Oxybasis rubra (red goosefoot)
  ORGANISM  Oxybasis rubra
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; Caryophyllales; Chenopodiaceae; Chenopodioideae;
            Atripliceae; Oxybasis.
REFERENCE   1
  AUTHORS   Roitsch,T., Bittner,M. and Godt,D.E.
  TITLE     Induction of apoplastic invertase of Chenopodium rubrum by
            D-glucose and a glucose analog and tissue-specific expression
            suggest a role in sink-source regulation
  JOURNAL   Plant Physiol. 108 (1), 285-294 (1995)
   PUBMED   7784506
REFERENCE   2
  AUTHORS   Roitsch,T.
  TITLE     Direct Submission
  JOURNAL   Submitted (20-SEP-1994) T. Roitsch, Inst fuer Zellbiologie &
            Pflanzenphys., Universitaet Regensburg, 93040 Regensburg, FRG
  REMARK    revised by [3]
REFERENCE   3  (bases 1 to 1952)
  AUTHORS   Ehness,R.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-NOV-1997) Rainer Ehness, Roitsch, Inst fuer
            Zellbiologie & Pflanzenphys., Universitaet Regensburg, 93040
            Regensburg, FRG
COMMENT     On Nov 8, 1997 this sequence version replaced gi:550320.
FEATURES             Location/Qualifiers
     source          1..1952
                     /organism="Oxybasis rubra"

                     /db_xref="taxon:3560"
                     /tissue_type="suspension cultur cells"
                     /clone_lib="lambda gt10"
                     /note="L."
     gene            1..1952
                     /gene="CIN1"
     CDS             26..1747
                     /gene="CIN1"
                     /EC_number="3.2.1.26"
                     /codon_start=1
                     /product="beta-fructofuranosidase"
                     /protein_id="CAA57389.1"
                     /db_xref="GOA:Q42691"
                     /db_xref="InterPro:IPR001362"
                     /db_xref="InterPro:IPR008985"
                     /db_xref="InterPro:IPR013148"
                     /db_xref="InterPro:IPR013189"
                     /db_xref="InterPro:IPR018053"
                     /db_xref="UniProtKB/TrEMBL:Q42691"
                     /translation="MASYKLPKQVILLLVSLLFFCYGVVELQAAQSPPSNQPYRTAYH
                     FQPRKNWINDPNGPMLFKGIYHLFYQYNPNGVKLRGPPVWGHSTSKDLVNWMPQPLTM
                     EPEMAANINGSWSGSATILPGNKPAILFTGLDPNYEQVQVLAYPKDLNDPYLKEWFLA
                     PKNPVMFPTPQNQINATSYRDPTTAWMLPDGNWRVLIGKSKRRQRGLSLLYRSRDFVH
                     WVKAKHPLYSYERSGMWECPDFFPVYKNGNTMGIDTSVIGPNIKHVLKVSLDVSKHDV
                     YTIGGYDTKKDAYTPDVGFMNDSSLRYDYGKYYASKTFYDGAKKERILLGWANESSSE
                     EDDAKKGWSGIHTIPRTIWLDKSGNQLIQWPISNIEKLRQKSPVFKLYGKLIKGGSLN
                     EVSGITAAQADVEISFKIKDLENVEKFDASWTNPQLLCSQKGGSVKGGLGPFGLMTFQ
                     ASKGLEEYTAVFFRIFKAYDNKYVVLMCSDQSRSSLNPTNDKTTYGSFVDVNPVREDL
                     SLRVLIDHSVVESFGAKRKECVTARVYPTLAINEKACNLYVFNNGKSDVEITGLTAWS
                     MKKASIA"
ORIGIN      
        1 gcattaatat tcacatccat tattcatggc ttcctataag ttaccaaaac aagtgatttt
       61 gttacttgtt tctctcctct tcttctgcta tggcgttgtt gagcttcaag ccgcgcaatc
      121 tccaccttcg aatcaacctt atcgaacggc ctaccatttt caaccacgca aaaactggat
      181 caacgatcct aatggaccaa tgctattcaa aggcatatac cacctatttt atcaatacaa
      241 ccctaatggt gtaaaattac ggggtccgcc ggtgtggggt cactcaacct caaaggatct
      301 agtaaactgg atgccacaac cattaacaat ggagccagaa atggcagcca acattaatgg
      361 aagttggtcg ggttcagcca ctatactccc aggaaataaa ccggcaattc tctttactgg
      421 acttgaccca aattatgaac aagtccaagt tttagcctac cctaaagatt taaatgaccc
      481 ttatcttaaa gaatggtttt tggcaccaaa aaatccagtc atgttcccta ccccacagaa
      541 tcaaatcaat gccacctcgt accgggaccc aacgacagcg tggatgctgc cagatggcaa
      601 ttggagagtg ctcattggaa agtccaaaag gagacagcgt ggattgtcct tattatatag
      661 aagcagagat tttgttcatt gggttaaagc taaacaccct ttatattctt atgaacgtag
      721 tggcatgtgg gaatgtcccg attttttccc tgtttataaa aacggtaaca caatgggtat
      781 agatacgtct gtaattggtc ctaatattaa gcatgtactc aaagttagct tagatgtaag
      841 taagcatgat gtttatacaa ttggaggata tgatactaag aaggatgcgt atactcctga

      961 gacattttac gacggtgcta agaaagagag gattttgctt ggttgggcta atgagtcttc
     1021 gagtgaggaa gatgacgcta aaaagggatg gtctgggatt cacactattc caagaacgat
     1081 ttggcttgac aaatcaggga accagttgat tcaatggcca atttcaaata ttgaaaaatt
     1141 gagacaaaaa tccccagtgt tcaaattata cggcaaatta atcaaaggag gttcactaaa
     1201 tgaagtgtct ggcattactg cagcacaggc agatgtagaa atatcattca aaatcaagga
     1261 cttggagaat gtggagaagt ttgatgcaag ttggactaac ccacagctgc tttgtagcca
     1321 aaagggtggc tcagtcaaag gtgggctcgg accgtttggg ttgatgactt ttcaggcttc
     1381 caagggttta gaagagtata cagctgtctt tttcagaatt ttcaaagcct atgacaataa
     1441 atatgtggtc cttatgtgca gtgaccaaag caggtcttct ctgaatccga caaatgacaa
     1501 aacaacttat ggatcttttg tggatgttaa tcctgttcgt gaagatctgt ccttgagagt
     1561 tttgattgat cattcagtgg tggagagctt tggagcaaaa aggaaagaat gtgtaacagc
     1621 aagagtttat cccacattgg caattaatga aaaggcttgc aatttatatg tcttcaacaa
     1681 cgggaaatca gatgttgaga tcactggatt aacagcttgg agcatgaaga aagcttctat
     1741 tgcttaactc aaattaaatt agctcattca aaaatcaatt tcgcccgatt ttagaggaat
     1801 atatgatgat aattattgca ttcattcaca taattttatg tagttttttt cgttgattga
     1861 agagtacaat catgtacaca gtggaacaca cagtagtagg aaaatgtcaa tgtatatttt
     1921 tcttcggaat taattaatac tgagtaaaaa gc

Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive. 
Applicants urge that Li et al do not disclose or suggest a transgenic maize plant comprising a nucleic acid capable of expressing a Chenopodium rubrum well wall invertase, let alone an invertase according to SEQ ID NO:1 wherein the expression results in a maize plant with an enhanced tolerance to abiotic stress and/or increased yield. Applicants also urge that the genes taught by Li et al have less than 58.3% identity to the amino acid sequence according to SEQ ID NO:2 (see page 7 of response filed on 11/03/2020).
This is not persuasive because Li et al is not relied upon for the elements Applicants urge to be missing from their disclosure.  However, Li et al teach many features of the instant disclosure, namely transgenic maize expressing cell wall invertases wherein the maize plant has an increased tolerance to abiotic stress.  The primary argument that Li et al does not teach the instantly claimed cell wall invertase is the reason the instant rejection is an obviousness In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants urge that cell wall invertase genes vary between species in regard to number and metabolic diversity and that therefore one of ordinary skill in the art would not reasonably predict the effect of expressing a CWI in a plant (see top of page 8 of response filed on 11/03/2020).
This is not persuasive in part because multiple references contained herein teach expressing CWI in a plant, in both maize and tomato from different sources with the same effect.  While it is appreciated that cell wall invertases may indeed have pleiotropic effects, Applicants have not provided evidence that one of ordinary skill in the art would not have had a reasonable expectation of success for the disclosed effects of the prior art references, particularly given the fact that Albacete expressly teaches the transformation of tomato with a cell wall invertase from Chenopodium rubrum as required by the instant claims.
Applicant additionally urges that the claimed CWI isolated from Chenopodium rubrum is not disclosed as having enhanced tolerance to abiotic stress and increase yield upon expression in maize (see the top half of page 8 of the response filed on 11/03/2020).
This is not persuasive firstly because the urged limitations are not currently required by the claims.  Each reference to increased yield follows either an “and/or” indicating this limitation to be optional or as part of a list of options.  Furthermore, the property of expressing 
Applicant urges that Albacete may disclose that fruit-specific expression of CrCIN in a tomato can lead to improved drought tolerance but that the reference is silent on the effect of yield (see page 8 of response).
This is not persuasive because as noted above, the claims do not require a yield increase.  Furthermore, the conditions under which yield is increased are unspecified, such that improved drought tolerance would inherently lead to increase yield in at least drought conditions.
Applicants urge the instant inventors tested the overexpression of CrCIN under a ubiquitous promoter in wheat which did not result in a positive effect with respect to yield or drought tolerance (see page 8 of response).
This is not persuasive because the claims do not require the use of a ubiquitous promoter.  The prior art Li et al and Albacete at the least teach these effects from no less than 4 different cell wall invertase genes including one from Chenopodium rubrum, and Li et al teaches this effect in maize particularly. Accordingly, the rejection under 35 USC 103 as being obvious has been set forth, above.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BRENT T PAGE/Primary Examiner, Art Unit 1663